internal_revenue_service number release date index number --------------------- ---------------------- -------------------------- in re -------- - department of the treasury washington dc third party communication none date of communication not applicable_person to contact ------------------------- telephone number --------------------- refer reply to cc tege eb ec plr-143419-06 date date legend taxpayer amended plan ---------------------------------------------------------------------------------------------------------------- plan_year date awards -------- --------------------------------------------------------------------------------- -------------------------------------------- ------- ------------------- --------------------------------------------------------------------------------- ----------------------------------------- -- ---- -------------------------- ------------------------------------ x y goal goal dear ------------ this letter responds to a request for a private_letter_ruling submitted on behalf of taxpayer regarding whether certain compensation paid under taxpayer’s amended plan is performance-based compensation within the meaning of sec_162 of the internal_revenue_code code taxpayer established the plan in year and the plan was approved by taxpayer’s shareholders on date the plan is designed to compensate officers and other key employees by providing them with an opportunity to purchase shares of taxpayer’s common_stock and to benefit from the appreciation in value of that stock the plan provides compensation in the form of shares of taxpayer common_stock options to buy shares of taxpayer common_stock and units representing shares of taxpayer common_stock under the plan’s design only compensation attributable to stock_options may qualify as performance-based compensation within the meaning of sec_162 of the code plr-143419-06 taxpayer amended the plan so that certain compensation in addition to stock_options can qualify as performance-based compensation under sec_162 of the code under the amended plan taxpayer’s compensation committee committee which is composed of two or more outside directors within the meaning of sec_162 may grant awards to designated eligible participants participants during the first days of the initial year of a x year period with limited exceptions in order to have their awards converted into shares of taxpayer common_stock participants must remain employed by taxpayer for the full x year period plus up to three months following such period while the committee confirms the amount payable if any under the awards under the amended plan the committee has established two performance goals with respect to the awards goal and goal both performance goals are determined in accordance with generally_accepted_accounting_principles gaap the period_of_service relating to both performance goals consists of only the final year of the x year period during the first days of the final year of the x year period the committee will establish in writing a range of performance targets for the goal performance_goal and a single target for the goal performance_goal the actual amount of an award payable upon attainment of the goal performance_goal will be a percentage of the award depending on which target within the specified range is obtained if no target under the goal performance_goal is obtained y percent of the award may be payable if the goal performance_goal is met taxpayer represents that the outcome of both performance goals as well as the attainment of all applicable targets will be substantially uncertain at the time they are established by the committee during the first days immediately following the end of the x year period and before any compensation is paid pursuant to an award the committee will certify in writing whether the performance goals as well as the other material terms under the amended plan have been met if a goal is met awards will be converted into shares of taxpayer common_stock based on the relevant goal however the committee retains discretion to reduce the number of shares of common_stock paid pursuant to an award though in no case can the committee increase the amount of shares paid the amended plan provides an exception under which participants who terminate employment due to death disability or retirement during the x year period remain eligible to have their awards converted into taxpayer stock provided that a performance_goal relating to those awards is met in the final year of the x year period the amended plan requires compensation paid under this exception to be paid in accordance with the amended plan without regard to this exception and only after the committee certifies whether the performance goals have been met taxpayer represents that it will submit the amended plan including all material terms within the meaning of sec_162 of the code to taxpayer’s shareholders for plr-143419-06 approval by a majority of the vote in a separate shareholder vote before the payment of any compensation with respect to an award sec_162 of the code allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including a reasonable allowance for salaries or other compensation_for_personal_services actually rendered sec_162 of the code provides that in the case of any publicly-held corporation no deduction is allowed for applicable_employee_remuneration with respect to any covered_employee to the extent that the amount of the remuneration for the taxable_year exceeds dollar_figure sec_162 of the code provides that applicable_employee_remuneration does not include any remuneration payable solely on account of the attainment of one or more performance goals but only if i the performance goals are determined by a compensation committee of the board_of directors of the taxpayer which is comprised solely of or more outside directors ii the material terms under which the remuneration is to be paid including the performance goals are disclosed to the shareholders and approved by a majority of the vote in a separate shareholder vote before the payment of such remuneration and iii before any payment of such remuneration the compensation committee referred to in clause i certifies that the performance goals and any other material terms were in fact satisfied sec_1_162-27 of the income_tax regulations regulations provides that qualified_performance-based_compensation must be paid solely on account of the attainment of one or more preestablished objective performance goals a performance_goal is considered preestablished if it is established in writing by the compensation committee not later than days after the commencement of the period_of_service to which the performance_goal relates provided that the outcome is substantially uncertain at the time the compensation committee establishes the goal however in no event will a performance_goal be considered to be preestablished if it is established after percent of the period_of_service as scheduled in good_faith at the time the goal is established has elapsed under sec_1_162-27 of the regulations the terms of an objective formula or standard must preclude discretion to increase the amount of compensation payable that would otherwise be due on attainment of a goal under sec_1_162-27 of the regulations compensation does not satisfy the requirements of paragraph e if the facts and circumstances indicate that the employee would receive all or part of the compensation regardless of whether the performance_goal is attained thus if the payment of compensation under a grant or award is only nominally or partially contingent on attaining a performance_goal none of plr-143419-06 the compensation payment under the grant or award will be considered performance- based for example if an employee is entitled to a bonus under either of two arrangements where payment under a nonperformance-based arrangement is contingent upon the failure to attain the performance goals under an otherwise performance-based arrangement then neither arrangement provides for compensation that satisfies the requirements of paragraph e sec_1_162-27 provides in part that the material terms of the performance_goal under which the compensation is to be paid must be disclosed to and subsequently approved by the shareholders of the publicly_held_corporation before the compensation is paid sec_1_162-27 of the regulations provides that once the material terms of a performance_goal are disclosed to and approved by shareholders no additional disclosure or approval is required unless the compensation committee changes the material terms of the performance_goal if however the compensation committee has the authority to change the targets under a performance_goal after shareholder approval of the goal the material terms of the performance_goal must be disclosed and reapproved by shareholders no later than the first shareholder meeting that occurs in the fifth year following the year in which shareholders previously approved the performance_goal based on the facts in taxpayer’s submission and the supplements thereto and provided that all of the requirements of sec_1_162-27 of the regulations are met including sec_1_162-27 we rule that the compensation paid as awards under the amended plan as described in the taxpayer’s submissions and using the performance goals specified above is performance-based compensation within the meaning of sec_162 of the code and sec_1_162-27 the ruling contained in this letter is based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for a ruling it is subject_to verification on examination except as specifically ruled on above no opinion is expressed as to the consequences of the transaction described above under any other provisions of the code plr-143419-06 this ruling letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent taxpayer should attach a copy of this ruling to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer’s authorized representatives sincerely yours kenneth m griffin senior technician reviewer executive compensation branch office of division counsel associate chief_counsel tax exempt and government entities
